PER CURIAM.
The State confesses error with respect to the sentence imposed on defendant Beasley after revocation of Beasley’s probation. The State and the defense agree that the sentence could not exceed the one-cell increase provided by Rule 3.701(d)(14), Florida Rules of Criminal Procedure. See Ree v. State, 565 So.2d 1329, 1331 (Fla.1990) (opinion on rehearing). The parties disagree on what was the maximum of the permitted range pursuant to Rule 3.701(d)(14). This appears to be attributable to scoring or computational errors in the guidelines scoresheet. We therefore reverse the sentencing order and remand for resentencing pursuant to Rule 3.701(d)(14) on a corrected scoresheet.